This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 GERLYN TRUJILLO, individually, and as Personal
 3 Representative of the Estate of Steven Trujillo, Deceased,

 4          Petitioner-Appellant,

 5 v.                                                                            No. 35,339

 6 ANN S. CHRISTENSEN, and CHRISTENSEN CONSULTING,
 7 as Personal Representative of the Estate of Mabel Trujillo,
 8 Deceased; and DAVID TRUJILLO, individually,

 9          Respondents-Appellees,

10 IN THE MATTER OF THE ESTATE OF
11 MABEL TRUJILLO, Deceased.

12 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
13 Raymond Z. Ortiz, District Judge

14   Roepke Law Firm, LLC
15   Karl H. Roepke
16   Megan P. Duffy
17   Albuquerque, NM

18 for Appellant

19 Sawtell, Wirth & Biedscheid, P.C.
20 Bryan P. Biedscheid
21 Santa Fe, NM
 1 The Cullen Law Firm, P.C.
 2 Christopher Cullen
 3 Santa Fe, NM

 4 for Appellees
 5                             MEMORANDUM OPINION

 6 BUSTAMANTE, Judge.

 7   {1}   Petitioner Gerlyn Trujillo seeks to appeal from the district court’s order of

 8 December 10, 2015, characterizing Petitioner’s claims against the Personal

 9 Representative of Mabel Trujillo’s Estate as claims against the Estate and deciding

10 that they are time-barred by NMSA 1978, § 45-3-803 (2011). We issued a notice of

11 proposed summary dismissal based on the lack of decretal language that carries the

12 decision into effect by ordering that something happen or directing a judgment. The

13 Personal Representative of Mabel Trujillo’s Estate (the PR) has filed a memorandum

14 in opposition to our notice, which we have duly considered. Petitioner has not filed

15 a response to our notice. The PR does not persuade us that the district court’s order

16 of December 10, 2015, contains language that achieves the requisite clarity and

17 certainty of a final judgment. We therefore dismiss.

18   {2}   To avoid the unnecessary duplication of efforts in this non-precedential opinion,

19 we address only those arguments made in response to our notice. In the memorandum

20 in opposition, the PR argues that our analysis proposing summary dismissal was

21 erroneous because it was not guided by the finality principles applicable to probate

                                               2
 1 actions, relying on In re Estate of Newalla, 1992-NMCA-084, 114 N.M. 290, 837

 2 P.2d 1373. [MIO 2-5] The response suggests that our notice proposed dismissal based

 3 on the existence of outstanding claims. [MIO 3-5] While the existence of unresolved

 4 claims is certainly relevant to finality, this was not the focus of our proposed analysis.

 5   {3}   Our notice recognized that “[i]n the context of probate proceedings, ‘each

 6 proceeding before the district court or probate court is independent of any other

 7 proceeding involving the same estate.’” Clinesmith v. Temmerman, 2013-NMCA-024,

 8 ¶ 36, 298 P.3d 458 (quoting the Uniform Probate Code, NMSA 1978, § 45-3-107

 9 (1975)). We indicated that because of the unique independence of each petition in

10 probate proceedings, the district court’s order of December 10, 2015, could be a final

11 decision on Petitioner’s attempt to compel the Estate to pay on the note, if the order

12 contained decretal language or provisions directing the entry of judgment. [RP 132-

13 33] We recounted some of the pending claims, the multiple actions, and even the

14 various estates relevant to the current appeal not to demonstrate the lack of finality

15 under the generally required adjudication of all matters, but to illustrate the particular

16 need for certainty and clarity in the disposition of claims in the order at issue, minding

17 the potential finality of each discrete probate proceeding. We relied heavily on New

18 Mexico Supreme Court precedent directing our courts to be clear about what and

19 whose claims are being disposed of and why, by requiring decretal language in formal


                                               3
 1 written orders, in order to create certainty and thereby protect the rights of litigants

 2 and the integrity of our justice system. See State v. Lohberger, 2008-NMSC-033, ¶¶

 3 20, 22, 34, 144 N.M. 297, 187 P.3d 162.

 4   {4}   The PR’s response maintains that the need for a judgment to order that

 5 something happen or that a party must pay a sum certain is not applicable in probate

 6 proceedings. [MIO 4] The PR refers us to no authority to support this proposition, and

 7 we are not aware of any authority that would remove probate proceedings from the

 8 need for entry of a judgment—a formal written order with “decretal language that

 9 carries the decision into effect by ordering that something happen[.]” Khalsa v.

10 Levinson, 1998-NMCA-110, ¶ 13, 125 N.M. 680, 964 P.2d 844 (defining the meaning

11 of a judgment under Rule 1-054, as opposed to a decision). In fact, in Newalla, this

12 Court recognized that certain generally recognized principles of finality are applicable

13 in probate proceedings, stating that where a probate order resolves some but not all

14 matters raised in a single petition, the order on the petition may be deemed final, but

15 only upon a certification that there is no just reason for delay under Rule 1-054(C)(1),

16 renumbered as Rule 1-054(B)(1) NMRA. See Newalla, 1992-NMCA-084, ¶ 16. We

17 recognized the applicability of Rule 1-054 in Newalla while grappling with the unique

18 difficulty of determining the scope of an independent probate proceeding and the

19 importance of certainty and practicality in this context. See id. ¶ 14. This need for


                                              4
 1 certainty and practicality in probate actions mirrors the purpose of decretal language,

 2 which bears repeating:

 3         It is based on the very practical need for clarity in ascertaining exactly
 4         when a case has been disposed of, and by whom, and for what reason.
 5         There are some things that simply should not be left to the eye of the
 6         beholder. The rights of litigants and the integrity of our system of justice
 7         depend on a reasonable level of certainty in recording the final decisions
 8         of our courts.

 9 Lohberger, 2008-NMSC-033, ¶ 34.

10   {5}   The remaining arguments the PR raises in the response address the merits of the

11 district court’s decision that Petitioner’s claims relative to the mortgage debt are time-

12 barred, and do not relate to the absence of decretal language. Because the district

13 court’s order of December 10, 2015, does not contain language that carries into effect

14 any decision in the order—by dismissing claims deemed time-barred, for instance—

15 we hold that the order does not contain the requisite decretal language. [RP 132-33]

16   {6}   For the reasons set forth in this opinion and in our notice, we dismiss for lack

17 of a final, appealable order. See Khalsa, 1998-NMCA-110, ¶ 2 (explaining that all

18 issues of law and fact are not fully disposed of, and therefore the judgment or order

19 is non-final, where the trial court has entered a judgment or order that includes neither

20 “decretal language nor provisions directing the entry of judgment”).

21   {7}   IT IS SO ORDERED.



                                                5
1                            _______________________________________
2                            MICHAEL D. BUSTAMANTE, Judge

3 WE CONCUR:


4
5 JAMES J. WECHSLER, Judge


6
7 STEPHEN G. FRENCH, Judge




                                  6